Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 26, 2017                                                                                        Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  151998(72)(77)                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                            Joan L. Larsen
  In re Estate of CLIFFMAN                                                                               Kurtis T. Wilder,
  _________________________________________                                                                          Justices


  PHILLIP CARTER, ELMER CARTER, DAVID
  CARTER, and DOUG CARTER,
            Appellants,
                                                                   SC: 151998
  v                                                                COA: 321174
                                                                   Allegan Probate Ct:
                                                                    13-058358-DE
  RICHARD D. PERSINGER, Personal
  Representative of the Estate of GORDON JOHN
  CLIFFMAN, BETTY WOODWYK, and
  VIRGINIA WILSON,
               Appellees.
  _________________________________________/

         On order of the Court, the motion to file a supplement to the motion for
  reconsideration is GRANTED. The motion for reconsideration of this Court’s April 17,
  2017 order is considered, and it is DENIED.


        BERNSTEIN, J., not participating.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  May 26, 2017
                                                                              Clerk